Citation Nr: 1428870	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  14-16 878	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board's decision issued January 14, 1991 that denied entitlement to service connection for hypertension?



REPRESENTATION

Moving party represented by:  Oklahoma Department of Veterans Affairs


APPEARANCE AT ORAL ARGUMENT

Veteran; Steven Stewart, Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Kreitlow


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1972 to September 1973.

2.  On July 15, 2013, a motion for revision of the Board's January 14, 1991 decision that denied entitlement to service connection for hypertension based on clear and unmistakable error (CUE) was filed.

3.  In a decision issued concurrently herewith, the Board finds that the grant of service connection for hypertension was based upon the receipt of official relevant service treatment records that existed but were not a part of the record at the time that the January 14, 1991 Board decision was issued and, therefore, an earlier effective date of January 16, 1990 (the date the Veteran's initial claim for service connection for hypertension was received) has been awarded pursuant to 38 C.F.R. § 3.156(c) and rendering the prior January 14, 1991 Board decision not final.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no jurisdiction to adjudicate the merits of the motion for revision of a decision based on clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 3.156, 20.1400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has raised an allegation of clear and unmistakable error (CUE) in the January 14, 1991 Board decision that denied entitlement to service connection for hypertension.  However, here application of 38 C.F.R. § 3.156(c) has rendered the January 14, 1991 Board decision non-final as the submission of additional relevant service treatment records required reconsideration of the claim on the merits and the assignment of an effective date for the grant of service connection for hypertension on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  38 C.F.R. § 3.156(3).  Consequently, as the grant of service connection for hypertension was based in part on the newly received relevant service treatment records, an earlier effective date of January 16, 1990 - the date the Veteran's initial claim for service connection for hypertension was received - has been awarded and the January 14, 1991 Board decision has been subsumed by such decision.  Thus, there is no final decision for the Board to review on the basis of clear and unmistakable error.  

There can be no valid CUE claim in the absence of a final decision.  Accordingly, the Veteran's allegations of CUE are rendered moot, and there is no question for the Board to consider with respect to the January 14, 1991 Board decision.  Accordingly, the Board does not have jurisdiction to adjudicate the merits of the motion, and it is dismissed.


ORDER

The motion is dismissed.




	                       ____________________________________________
	MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



